Case 0:20-cv-61023-RAR Document 80 Entered on FLSD Docket 05/18/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                             Case No.: 0:20-cv-61023-RUIZ/STRAUSS
  MATTHEW BUCKLEY and
  TOP GUN OPTIONS, LLC,
       Plaintiffs,
  v.
  EMMETT MOORE and
  TRADINGSCHOOLS.ORG,
       Defendants.
                                    /

   DEFENDANTS’ NOTICE OF WITHDRAWAL OF ITS MOTION FOR BOND AND
  REQUEST FOR AN EVIDENTIARY HEARING PURSUANT TO FLORIDA STATUTE
                          SECTION 501.211(3)

  TO THE COURT, THE HONORABLE JARED M. STRAUSS, THE PARTIES AND THEIR

  ATTORNEYS OF RECORD: Please take notice that Defendants Emmett Moore and

  Tradingschools.org are withdrawing their previously filed Motion for Bond and Request for

  Evidentiary Hearing Pursuant to Florida Statute Section 501.211(3) (“Bond Motion”), filed on

  April 29, 2021, as D.E. 73. Defendants reserve the right to refile their Bond Motion at a later

  date and will meet and confer with Plaintiffs prior to said filing. Counsel for Defendants notified

  Plaintiffs’ counsel in writing on May 17, 2021 of their withdrawal of the Bond Motion.

         Because said Bond Motion is effectively withdrawn, Defendants consider Plaintiffs’

  Motion to Strike and for Sanctions [D.E. 74] moot. To the extent Defendants are in error or

  Plaintiffs do not withdraw their motion to strike, Defendants will submit a response within

  fourteen (14) days of the filing of Plaintiffs’ Motion to Strike and for sanctions, or on or about

  May 27, 2021.




                                                    1
Case 0:20-cv-61023-RAR Document 80 Entered on FLSD Docket 05/18/2021 Page 2 of 2




  Dated: May 18, 2021          Respectfully Submitted,

                               /s/Susanne Arani___
                              Susanne Arani, Esq.
                              Arani Law
                              Admitted Pro Hac Vice
                              California Bar No. 238891
                              susarani@gmail.com
                              1028 Rosario Lane
                              Vista, California 92084
                              Tel.: (760) 331-8426

                              ___/s/ Matthew Fornaro__
                              Matthew Fornaro, Esq.
                              Matthew Fornaro, P.A.
                              Florida Bar No.: 0650641
                              mfornaro@fornarolegal.com
                              11555 Heron Bay Blvd., Ste. 200
                              Coral Springs, FL 33076
                              Tel.: (924) 324-3651

                              Attorneys for Defendants Emmett Moore &
                              Tradingschools.org




                                         2
